Title: To James Madison from Abraham Clark, 23 November 1786
From: Clark, Abraham
To: Madison, James


Dear Sir,
New York Novr. 23d. 1786
You desired me to inform you of the sentiments of the Legislature of New Jersey respecting the Western Country: this I have waited some time to do with Certainty but am not able to do it fully. I am not in the Legislature and much a Stranger to their present System of Politicks, but as yet believe they are generally of the same Sentiments with my self, which you are fully Acquainted with so far as relates to the Mississipi. I every day expect Instructions which I am told will be to my Wishes on that head.
After seeing you in Philada. I had an interview with some of the principal members of the Assembly of Pennsa. who appeared no ways friendly to the late Resolution of Congress and purposed at the meeting of the present Assembly to attempt Obtaining instructions, to their Delegates on that head; there are two members just Arrived from Philada. Messrs. Meredith & Bingham; the present members in their delegation are the same as last year except Mr. Bingham in the place of Colo. Bayard whose time of service had expired, this looks as if their Conduct the last year met with Approbation.
With great Sattisfaction I saw your name in the Delegation from Virginia, and till within a few minutes expected to see you here in a short time, till Colo. Grayson informed me he thought you would not come soon.
There are now Seven States in Town tho’ Six only can attend, as Mr. Nash from N. Carolina is confined by Sickness. I am, Sir Your Obedt. Hume. Servt.
Abra: Clark
P. S. Mr. Schurman is here with me.
